Civilian pay; dismissal. — Plaintiff, a former employee of the Internal Revenue Service, sues to recover back pay on the ground that his dismissal was improper. The case came before the court on the parties’ cross motions for summary judgment. Upon consideration thereof, together with the briefs of the parties and without oral argument, the court concluded that no procedural errors had been alleged or shown by plaintiff, that there was no substance to his claims that the reason given for his dismissal was unsupported or that he was not given proper training or schooling. On May 15,1967 the court ordered that plaintiff’s motion for summary judgment be denied, defendant’s cross motion be granted and the petition was dismissed. Plaintiff’s petition for a writ of certiorari denied November 13,1967,389 U.S. 951.